Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed after final on July 7, 2022.
Claim 6 is canceled.
Claim 11 is amended. 

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a strike plate attached to the base at the front of the stapler and slidably moveable along a linear path between a first staple forming position and a second staple forming position
the outer surface of the outer wall formed along the front side of the body extends beyond the front surface of the base when the strike plate is in the second staple forming position
a strike plate attached to the base at the first end of the stapling device
the strike plate is slidably moveable between a first staple forming position and a second staple forming position
in the second staple forming position, the strike plate is displaced a distance away from the second end of the stapling device and the front surface of the strike plate is arranged offset from the front surface of the base extending past the first end of the stapling device
a strike plate attached to the base at the front of the stapler and slidably moveable along a linear path between a first staple forming position and a second staple forming position
a second staple forming recess disposed in the first surface of the body and arranged in a second forming plane parallel to and offset a distance from the first forming plane, the second staple forming recess arranged in the stapling plane in the second staple forming position and not in the first staple forming position
the outer surface of the outer wall formed along the front side of the body extends past the front surface of the base when the strike plate is in the second staple forming position
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 15, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731